t c memo united_states tax_court magdy s ellabban petitioner v commissioner of internal revenue respondent docket no filed date magdy s ellabban pro_se halvor n adams iii and joan casali for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioner has a deficiency in federal_income_tax of dollar_figure for and additions to tax of dollar_figure under sec_6651 and dollar_figure under sec_6654 petitioner was president of elan leather corp elan after concessions we must decide the following with respect to dollar_figure of elan’s income that petitioner received but did not deposit in elan’s bank accounts whether petitioner used dollar_figure of that income to pay elan’s expenses as respondent contends dollar_figure as petitioner contends or some other amount we hold that he used dollar_figure to pay elan’s expenses of the dollar_figure of elan’s income that petitioner did not deposit in elan’s bank accounts or use to pay elan’s expenses whether all of it is taxable to petitioner as respondent contends or only one-half of it is taxable to petitioner as petitioner contends we hold that dollar_figure is taxable to petitioner whether petitioner is liable for the addition_to_tax under sec_6651 for failing to file a return for we hold that he is whether petitioner is liable for the addition_to_tax under sec_6654 for underpaying his estimated_tax for we hold that he is section references are to the internal_revenue_code in effect for the year in issue unless otherwise stated rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner lived in bellerose new york when he filed his petition petitioner was elan’s president his former spouse kept elan’s books_and_records petitioner had checking savings and credit accounts at chemical bank in he had an american express card in petitioner and his former spouse were divorced in date petitioner did not file a federal_income_tax return for b elan leather corp elan was formed in or emile wahba wahba has been elan’s accountant and tax preparer since or or about a year after elan was incorporated wahba prepared and elan filed new york city and state corporate_income_tax returns for petitioner’s former spouse signed the state and city returns with his approval on the returns elan reported that petitioner was its only officer and stockholder who owned more than percent of its issued capital stock and who received any compensation wahba filed an s_corporation_election for elan before wahba prepared elan’s form_1120s u s income_tax return for an s_corporation which petitioner signed on it elan reported that petitioner and his former spouse each owned percent of the stock of elan elan reported that it had dollar_figure in negative retained earnings at the end of at a date not specified in the record elan applied to the state insurance fund for a disability insurance_policy the application states that both petitioner and his former spouse owned elan c petitioner's receipt of elan's funds in sharif designs ltd sharif and jay herbert handbags inc jay herbert were customers of elan in petitioner received dollar_figure in checks from sharif and jay herbert in sharif and jay herbert made the checks payable to petitioner petitioner endorsed and cashed them petitioner deposited dollar_figure of the dollar_figure into elan’s checking account he did not deposit dollar_figure petitioner used dollar_figure of the dollar_figure to pay expenses for elan d elan's tax_return late in or early in petitioner’s present spouse contacted kabir sheikh sheikh an accountant and gave him some of elan’s records sheikh prepared a form_1120 u s_corporation income_tax return for not knowing that elan could have been an s_corporation on date petitioner filed that return for elan on it he reported that the dollar_figure from sharif and jay herbert was gross_income to elan elan reported a cost_of_goods_sold of dollar_figure and a loss of dollar_figure respondent audited elan’s corporate return and determined that elan's cost_of_goods_sold should be reduced by dollar_figure because of lack of substantiation thus respondent determined that elan had taxable_income of dollar_figure rather than a dollar_figure loss on date petitioner consented to immediate_assessment and collection of elan’s deficiency in income_tax and additions to tax for negligence and delinquency opinion a whether petitioner paid more than dollar_figure of elan's expenses in petitioner received dollar_figure which was payable to elan deposited dollar_figure of that amount in elan’s checking account and did not deposit dollar_figure the parties agree that petitioner paid at least dollar_figure of elan’s expenses from the remaining dollar_figure which he received for elan but did not deposit in elan’s bank account petitioner contends that he used more than dollar_figure of the dollar_figure to pay elan’s expenses a taxpayer is required to keep adequate_records to prepare income_tax returns sec_6001 respondent’s determination is presumed to be correct and petitioner bears the burden of proving otherwise rule a 290_us_111 telephone expenses rent taxes and unemployment insurance petitioner contends in his posttrial brief that he paid more than respondent allowed for business_expenses as follows dollar_figure for telephone expenses dollar_figure for rent dollar_figure for new york state tax dollar_figure for federal tax and dollar_figure for unemployment insurance petitioner did not testify or offer any other evidence that he paid these amounts and so he failed to meet his burden of proving he is entitled to deduct them gas tolls and parking petitioner contends that he spent more than respondent allowed as follows dollar_figure for gas dollar_figure for tolls and dollar_figure for business parking we disagree a taxpayer may not deduct car and truck expenses unless he or she substantiates by adequate_records or sufficient evidence corroborating the taxpayer’s own statement the amount time and place and business_purpose of the expense sec_274 petitioner calculated the dollar_figure for gas expenses by multiplying his estimate that he used his car big_number miles per year for business by cents per mile he estimated that his toll expenses were dollar_figure per day respondent concedes that petitioner spent dollar_figure for parking expenses and that dollar_figure of that amount was for business respondent included this dollar_figure in the dollar_figure amount that respondent allowed for elan expenses petitioner testified generally about his parking expenses but did not testify or provide any evidence about his gas expenses or tolls petitioner did not have a log records or other corroboration showing the mileage dates locations or business_purpose of any of the vehicle trips as required under sec_274 we conclude that he may not deduct more than respondent has allowed american express charges petitioner contends that he used his american express credit card to pay dollar_figure more than respondent allowed for elan’s expenses he testified that the payments were for business meals but he conceded that he could not substantiate that any of these meals had a strict business_purpose petitioner has not met the substantiation requirements of sec_274 depreciation petitioner contends that respondent should have allowed elan to claim an additional dollar_figure for depreciation we disagree elan is not a party here even if it were petitioner has not offered any evidence to show that elan is entitled to additional_depreciation conclusion we conclude that petitioner paid dollar_figure of elan’s business_expenses from the dollar_figure which he received for elan but did not deposit in elan’s bank account b whether all or one-half of the remaining dollar_figure is includable in petitioner’s gross_income the parties dispute how much of the remaining dollar_figure is petitioner’s gross_income petitioner contends that he owned only percent of the stock of elan and that at most one-half of the remaining dollar_figure is includable in his gross_income because elan was an s_corporation in respondent contends that petitioner owned all of the stock of elan respondent also contends that even if petitioner owned only one-half of the stock of elan all of the remaining dollar_figure is income to him whether petitioner owned all or one-half of the stock of elan we are not convinced that petitioner owned only percent of the stock of elan in petitioner signed elan's corporate tax_return which states that he owned percent of the common_stock he also authorized his former spouse to sign elan's new york city and state returns for which state he was the only shareholder of elan who owned more than percent of elan's stock petitioner testified that he and his former spouse were equal business partners wahba testified that he believed petitioner and his former spouse were each 50-percent partners based on what petitioner's former spouse told him and his observation that they both worked at the business petitioner testified that elan never issued any shares of stock and that the stock certificates were blank wahba testified that he did not help to incorporate elan or help to maintain elan's corporate minutes and stock register or to transfer stock certificates wahba prepared elan's new york city and state tax returns for which show that petitioner was the only shareholder who owned more than percent of elan’s stock wahba could not explain why he did not report petitioner’s former spouse as a shareholder owning more than percent of elan's stock as required on those returns petitioner points out that elan’s corporate_income_tax return which wahba prepared and an undated application by elan to the state insurance fund for a disability insurance_policy that petitioner signed state that both petitioner and his former spouse owned elan however based on all of the evidence in this case we are not convinced that petitioner owned only percent of the stock of elan in as discussed next the dollar_figure is taxable to petitioner even if he did not own all of the stock of elan whether the dollar_figure petitioner retained is taxable to him the dollar_figure that petitioner retained is taxable to him as an accession to wealth because he did not use it for corporate purposes sec_61 348_us_426 913_f2d_1486 9th cir revg 91_tc_160 850_f2d_32 2d cir petitioner points out that he paid his former spouse dollar_figure from the cash that he retained petitioner testified vaguely that he gave his former spouse more than dollar_figure however petitioner’s testimony does not give us a sufficient basis to reduce his taxable_income a taxpayer may not avoid income by assigning it to another 281_us_111 petitioner did not show that the dollar_figure was an expense of elan thus the fact that he transferred dollar_figure to her does not reduce his taxable_income by that amount id 98_tc_165 conclusion we conclude that all of the dollar_figure is gross_income to petitioner because he owned percent of elan and received that amount as an accession to wealth c whether petitioner is liable for the addition_to_tax for failing to timely file his return under sec_6651 petitioner did not file a federal_income_tax return for sec_6651 provides for an addition_to_tax for failure_to_file a federal_income_tax return unless the taxpayer shows that the failure was due to reasonable_cause and not willful neglect the burden_of_proof is on the taxpayer to show that the failure is due to reasonable 1in light of our conclusion we need not decide whether elan was an s or a c_corporation and whether the dollar_figure was a distribution in respect of stock cause and not willful neglect 469_us_241 84_tc_859 81_tc_806 affd without published opinion 767_f2d_931 9th cir to prove reasonable_cause a taxpayer must show that he exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time 92_tc_899 to disprove willful neglect a taxpayer must prove that the late filing did not result from a conscious intentional failure or a reckless indifference united_states v boyle supra pincite petitioner contends that he is not liable for the addition_to_tax for failing to file his return because he did not know until the end of that elan had not filed a return we disagree elan’s late filing does not excuse petitioner petitioner also contends that he is not liable for the addition_to_tax for failing to file his return because he believed that he did not owe any_tax we disagree petitioner did not keep records required under sec_6001 to support his claim that he spent most of the dollar_figure for business he does not contend that he relied on wahba or sheikh the fact that petitioner thought he owed no tax without more does not excuse his failure_to_file a return 82_tc_514 absent advice from competent counsel a taxpayer’s erroneous belief that he or she did not have taxable_income is usually not reasonable_cause under sec_6651 614_f2d_815 1st cir affg tcmemo_1979_146 see 283_f2d_227 8th cir affg 32_tc_479 erroneous belief that no tax is due is not reasonable_cause for failure_to_file fiduciary return there is no evidence that petitioner tried to calculate his taxable_income for petitioner has not shown that he had reasonable_cause under sec_6651 we conclude that petitioner is liable for the addition_to_tax for failure_to_file his return under sec_6651 d whether petitioner is liable for the addition_to_tax for failure to pay estimated_tax under sec_6654 the addition_to_tax for failure to pay estimated_tax under sec_6654 is mandatory unless the taxpayer shows that he meets one of the exceptions in sec_6654 none of which apply here baldwin v commissioner supra pincite 75_tc_1 extenuating circumstances and reasonable_cause are not relevant under sec_6654 baldwin v commissioner supra 66_tc_817 remanded on other issues 603_f2d_491 5th cir petitioner did not argue this issue on brief we conclude that he is liable for the addition_to_tax for for failure to pay estimated_tax to reflect concessions and the foregoing decision will be entered under rule
